Citation Nr: 0309464	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-16 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder characterized as cervical strain with degenerative 
changes.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


(The issue of entitlement to a TDIU will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1996 to May 1998.  

This matter was last before the Board of Veterans' Appeals 
(Board) in September 2002, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Upon its last review, the Board denied 
the appellant's claims for disability ratings greater than 30 
percent for a bilateral foot disorder, and greater than 20 
percent for lumbosacral strain.  The Board directed further 
development of the appellant's cervical spine and total 
disability evaluation rating claims.  

The Board is deferring a decision on the issue of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU) which is in appellate status.  Since 
the issue of the appellant's entitlement to a TDIU is 
inextricably intertwined with the service connection issue 
that is the subject of the Board's decision this date, the 
Board will await formal implementation of the grant of 
service connection for the appellant's cervical spine 
disorder by the Veterans Benefits Administration Appeals 
Unit.  Once the Board's decision is effectuated, and the 
appellant provided notice of this determination, the Board 
will then issue a separate decision on the issue of the 
appellant's entitlement to a TDIU. 




FINDING OF FACT

Approximately within one year of his separation from active 
service, the appellant manifested symptoms of degenerative 
joint disease of the cervical region, which have been linked 
by competent medical evidence to the appellant's military 
service.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine was incurred 
in active military service.  38 U.S.C.A. §§ 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he developed a cervical spine 
disorder, characterized as degenerative joint disease in the 
C5 and C6 regions, as a result of a fall he sustained while 
on active military duty.  

Having carefully considered all of the evidence of record, 
the Board is of the opinion that the evidence supports the 
granting of the benefit sought.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).
 
The law also provides certain statutory and regulatory 
presumptions to establish service connection. A veteran who 
has 90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.307; see 
also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  Arthritis 
(i.e., degenerative joint disease) is one of the chronic 
diseases for which such presumptive service connection may be 
granted.  38 C.F.R. § 3.309(a).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b).  

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).

In this matter, the appellant underwent a VA physical 
examination in June 1999, approximately one year and twenty-
one days after his separation from active service.  Upon 
radiographic examination, the appellant was noted to have 
mild degenerative changes at the C5 and C6 vertebral bodies, 
interpreted by the examiner to be "consistent with early 
degenerative changes."  The appellant was diagnosed as 
having mild degenerative joint disease.  

In December 2002, the appellant underwent an additional VA 
physical examination.  At that time, the veteran reported 
that he had slipped on some wet stairs on a ship in 1997 and 
started having problems with his back and some neck pain.  He 
stated that although he did sprain his neck when he fell in 
1997, he had not had any problems with his neck since then.  
He indicated that he had no problems with his neck at rest or 
on range of motion, and that he had never been seen for neck 
problems.  Parenthetically, the Board notes that service 
medical records indicate that the appellant did sustain at 
least one fall in 1997 on the flight deck of a ship; that he 
was seen on several subsequent occasions for low back pain 
but not specifically neck pain, and service connection has 
been established for lumbosacral strain.  Following 
examination and evaluation of the appellant, mild 
degenerative changes were again noted at C5 and C6.  The 
December 2002 examiner, who also indicated that he had 
reviewed the appellant's claims file, stated that these 
changes were traceable to the fall sustained by the appellant 
in 1997.  

Thus, evidence has been obtained supporting a grant of direct 
service connection through the opinion of a competent medical 
professional.  Further, the appellant is shown to have 
developed cervical spine degenerative joint disease, detected 
within days outside of the one-year time frame established by 
law for presumptive service connection.

In these circumstances, the claim will be granted for 
cervical spine degenerative joint disease.  However, service 
connection will not be established for cervical spine strain 
as there is no competent medical evidence linking any current 
diagnosis of cervical strain to any incident of the veteran's 
military service.    

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) or 
other law should be undertaken.  However, given the results 
favorable to the appellant, such further action would not 
avail the appellant or assist in this inquiry.  


ORDER

Service connection for degenerative joint disease of the 
cervical spine disorder is granted.  



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


